Citation Nr: 0000552	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a concussion, to include dementia due to head trauma.

2.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
June 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


REMAND

The veteran is service-connected for the residuals of 
concussions that has been rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9304 (1999).  When the veteran was initially 
granted service connection for the residuals of a concussion, 
the RO concluded that the sole residual was headaches.  Based 
on this, a 10 percent disability rating was assigned.  VA 
Form 21-6796, Rating Decision, October 28, 1982.  

In 1995, the RO increased the veteran's disability rating 
from 10 to 30 percent.  See VA Form 21-6796, Rating Decision, 
June 7, 1995.  When the RO wrote up the justification for the 
rating, it noted the following:

	. . . he is alert and oriented to 
person, place, time, and purpose. . . He 
had difficulty with immediate, 
intermittent, and remote memory, unable 
to recall questions post 10 minutes 
before and unable to recall three items 
in a list post minute prior and unable to 
recall social security number or former 
address. . . On the examiners impression 
the most outstanding feature of the 
examination was the quality of flat 
effect characterizing the entire 
description of numerous medical problems 
and career setbacks.  Given his long 
history of depression, his most 
outstanding features on history and 
examination appeared to be his blunted 
affect. This generates a differential 
impression and possible front injury 
given his reports of head trauma in the 
past.  There is a metabolic basis for 
difficulties of concentration, memory, 
and affect which he reports.

Following the veteran's 1997 request for an increased 
evaluation, he sat for two psychiatric evaluations.  Mental 
Disorders Exam, November 28, 1997; Mental Disorders Exam, 
January 28, 1998.  Following the first examination, he was 
labeled schizophrenic and some of the manifestations and 
symptoms that may have been previously attributed to his 
concussion residuals were grouped under schizophrenia.  Two 
months later, another psychiatric examination classified the 
veteran as suffering from a delusional disorder (persecutory 
type), not schizophrenia.  No mention of dementia was made in 
the evaluation.  Instead, the examiner wrote that all of the 
psychological manifestations and symptoms from which the 
veteran complained thereof were not related to the veteran's 
service-connected dementia secondary to head trauma.

After reviewing the veteran's claims folder, it is the 
opinion of the Board that a clear picture of the veteran's 
current disability does not exist.  That is, the Board is 
unsure whether the veteran now suffers from dementia or 
whether this mental condition has been overlaid by another 
psychiatric condition.  Because there is uncertainty, the 
Board cannot adequately judge the veteran's claim in light of 
all of the evidence.  Hence, the Board believes that a remand 
is necessary so that a more definite diagnosis can be made as 
to the symptoms and manifestations he now suffers from as a 
result of the dementia due to the head trauma and any other 
mental illness he may also suffer therefrom.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be examined by a 
Board of two neuropsychiatrists who have 
not previously examined him to determine 
the nature and severity of any 
neurological and psychological disorder.  
Each neuropsychiatrist should conduct a 
separate examination with consideration 
of the criteria for dementia, 
schizophrenia, and a delusional disorder.  
The examination should be conducted in 
accordance with the DSM-IV.  If the 
examiners determine that the veteran has 
any psychiatric disorder in addition to 
dementia, the examiners should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation). and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiners should 
also specify which symptoms and 
manifestations that can be definitely 
attributed as a residual of the service-
connected head trauma.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiners prior to the 
examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant and 
his representative are put on notice that they have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, the veteran and his lawyer 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



